Citation Nr: 1047367	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of burns to the 
face.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 
1980.  Thereafter, the Veteran served in the Michigan Army 
National Guard from December 1984 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  In 
November 2009, the Board remanded the above issue for additional 
development.

FINDING OF FACT

The preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed at any time 
during the pendency of the appeal with any residuals of burns to 
the face he sustained while serving with the Michigan Army 
National Guard in June 1985.


CONCLUSION OF LAW

Residuals of burns to the face were not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 101(24), 106, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to whether 
the Veteran was provided an appropriate application form.  

Next, the Board finds that a letter dated in March 2008, issued 
prior to the July 2008 rating decision, provided the Veteran with 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Furthermore, even if the 
above letter did not provide adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letter as well as the rating decision, the statement of the case, 
and supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service, reserve component, 
and post-service evidence including his records from the Social 
Security Administration (SSA), Saint Joseph's,  First Resources, 
and the Michigan National Guard (per the Board's November 2009 
remand instructions).  See D'Aries v. Peake, 22 Vet. App. 97 
(2008) (holding that only substantial, and not strict compliance 
with the terms of the request, is required); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the Board's 
remand order).

In this regard, while the appeal was in remand status the AMC, 
pursuant to the Board's remand instructions, verified that the 
Veteran served with the Michigan Army National Guard from 
December 1984 to December 1988.  Id.  While the AMC did not 
thereafter obtain the exact dates of the Veteran's active duty 
for training (ACDUTRA) and inactive duty for training (INACDUTRA) 
while serving with the Michigan Army National Guard during this 
time, the Board nonetheless finds that a remand is not required 
to obtain this information because for the purpose of this 
decision that Board will concede that he was serving on ACDUTRA 
or INACDUTRA at the time the June 1985 reserve component medical 
record documents his sustaining a burn injury to the face.  
Therefore, the Veteran is not prejudiced by the lack of 
verification.  

The record also shows that the Veteran was afforded a post-remand 
VA examination in September 2010 which satisfies the November 
2009 remand instructions because, after a review of the record on 
appeal and examinations of the claimant, the examiner provided a 
medical opinion as to the nature of the Veteran's alleged burn 
residuals.  See 38 U.S.C.A. § 5103A(d); D'Aries, supra; Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate); 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  While the 
pictures taken at this VA examination are not found in the claims 
files, the Board nonetheless finds that the Veteran will not be 
prejudiced by the adjudication of his claim without these 
pictures.  The Board has reached this conclusion because the 
severity of any scarring shown by pictures is an issue not 
currently before the Board.  38 C.F.R. § 3.303.

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that while in the National Guard a field 
cooker blew up in his face resulting in burns to his face and 
right eye.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, 
service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 
1131.  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be granted 
on the basis of a post-service initial diagnosis of a disease, 
where the physician relates the current condition to the period 
of service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that a June 1985 
National Guard treatment note recorded that an Emerson burner 
blew up on the side of the Veteran's face which resulted in 
slight blurring of vision in the right eye.  Moreover, for the 
purpose of this decision, the Board will concede that this injury 
occurred during a period of ACDUTRA or INACDUTRA.  

However, reserve component records do not document continued 
problems as a result of the burn injury.  Likewise, while 
subsequent medical records document an isolated complaint in June 
1994 regarding blurred vision, they are otherwise negative for 
any complaints, treatment or a diagnosis of a chronic skin or eye 
disability as a result of the burn sustained in 1985.  In fact, 
the September 2010 VA examiner, after a review of the record on 
appeal and a physical examination of the Veteran, specifically 
opined that he had no residuals as a result of the burn sustained 
in 1985.  Among other things, it was noted that there were no 
signs of skin breakdown. This opinion is not contradicted by any 
other medical opinion of record.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).

The Board acknowledges that the Veteran is competent and credible 
to report that he had problems with facial pain and/or blurred 
vision since his injury.   See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  However, the Court has said 
that pain alone, without a diagnosed related medical condition, 
does not constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Moreover, the Board does not find the Veteran and his 
representative's assertions to be competent evidence of a current 
disability because as lay persons neither the claimant or his 
representative have the required medical expertise to diagnose 
chronic residuals of the burn injury because such a diagnosis 
requires medical expertise which they do not have because, while 
problems with pain and blurred vision may be observable to a lay 
person, the diagnosis of a chronic disability requires special 
medical training.  Id. 

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of record 
does not show the Veteran being diagnosed with chronic residuals 
of burns to the face at any time during the pendency of his 
appeal.  See Hickson, supra; McClain, supra.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, entitlement to service 
connection for residuals of burns to the face must be denied.  
38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303. 

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of burns to the face is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


